This is an action by the defendant in error against the plaintiff in error for a temporary injunction, which was granted, and from the granting of which this appeal is prosecuted.
This appeal was filed in this court on March 27, 1912, and submitted for decision September 27, 1915. The plaintiff in error has failed to file a brief, and has not offered an excuse for such failure, and therefore, under the unbroken line of decisions of this court, this appeal is dismissed. Board of County Commissioners of Garvin County v. Pyeatt, 54 Okla. 639,154 P. 549; Wilcox v. Wooton, 60 Okla. 204, 159 P. 1118.
By the Court: It is so ordered.